                Case 19-10729-MFW              Doc 299       Filed 06/27/19        Page 1 of 9



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

In re:
                                                          Chapter 11
ORCHIDS PAPER PRODUCTS
COMPANY, et al.,1                                         Case No. 19-10729 (MFW)

                 Debtors.                                 Jointly Administered


                      NOTICE OF AGENDA OF MATTERS SCHEDULED
                      FOR HEARING ON JULY 1, 2019 AT 11:30 A.M. (ET)

MATTERS GOING FORWARD

1.       Motion of Debtors for Entry of Interim and Final Orders Pursuant to 11 U.S.C. §§ 105,
         361, 362, 363, 364 and 507, Bankruptcy Rules 2002, 4001, 6004 and 9014 and Local
         Bankruptcy Rules 2002-1, 4001-1, 4001-2 and 6004-1 (I) Authorizing the Debtors to
         Obtain Postpetition Senior Secured Superpriority Financing, (II) Authorizing the Debtors’
         Limited Use of Cash Collateral, (III) Granting Adequate Protection to the Prepetition
         Secured Parties, (IV) Scheduling a Final Hearing, and (V) Granting Related Relief
         [Docket No. 18; Filed: 4/1/2019]

         Objection Deadline:                April 24, 2019 at 4:00 p.m. (extended for various parties)

         Related Document(s):

                 a)       Interim Order Pursuant to 11 U.S.C. Sections 105, 361, 362, 363, 364 and
                          507, Bankruptcy Rules 2002, 4001, 6004 and 9014 and Local Bankruptcy
                          Rules 2002-1, 4001-1, 4001-2 and 6004-1 (I) Authorizing the Debtors to
                          Obtain Postpetition Senior Secured Superpriority Financing, (II)
                          Authorizing the Debtors' Limited Use of Cash Collateral, (III) Granting
                          Adequate Protection to the Prepetition Secured Parties, (IV) Scheduling a
                          Final Hearing, and (V) Granting Related Relief [Docket No. 44; Entered:
                          4/4/2019]

                 b)       Omnibus Notice of Pleadings and Hearing Thereon [Docket No. 45; Filed:
                          4/4/2019]

                 c)       Notice of Filing of Revised Proposed Clean and Blackline DIP Order
                          [Docket No. 151; Filed: 5/9/2019]

1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are Orchids Paper Products Company, a Delaware corporation (6944), Orchids Paper Products Company of
South Carolina, a Delaware corporation (7198), and Orchids Lessor SC, LLC, a South Carolina limited liability
company (7298). The location of the Debtors’ mailing address is 201 Summit View Drive, Suite 110, Brentwood,
Tennessee 37027.

69153589.1
              Case 19-10729-MFW        Doc 299     Filed 06/27/19    Page 2 of 9



               d)     Notice of Adjournment of Final DIP Hearing [Docket No. 173; Filed:
                      5/16/2019]

               e)     Notice of Deposition of Rich Newman [Docket No. 195; Filed: 5/28/2019]

               f)     Deposition and Court Hearing Designations and Witness List in
                      Connection with the Final Hearing on the Debtors’ Motion for DIP
                      Financing [Docket No. 199; Filed: 5/28/2019]

               g)     Notice of Filing of Revised Proposed Clean and Blackline DIP Order
                      [Docket No. 202; Filed: 5/29/2019]

               h)     Notice of Filing of Further Revised Proposed Clean and Blackline Final
                      DIP Order [Docket No. 227; Filed: 6/11/2019]

               i)     Notice of Filing of Second Amendment to Option Agreement and Exercise
                      of Option Under Option Agreement [Docket No. 237; Filed: 6/12/2019]

               j)     Further Interim Order Pursuant to 11 U.S.C. Sections 105, 361, 362, 363,
                      364 and 507, Bankruptcy Rules 2002, 4001, 6004 and 9014 and Local
                      Bankruptcy Rules 2002-1, 4001-1, 4001-2 and 6004-1 (I) Authorizing the
                      Debtors to Obtain Postpetition Senior Secured Superpriority Financing,
                      (II) Authorizing the Debtors' Limited Use of Cash Collateral, (III)
                      Granting Adequate Protection to the Prepetition Secured Parties, (IV)
                      Scheduling a Final Hearing, and (V) Granting Related Relief [Docket No.
                      263; Entered: 6/17/2019]

         Response(s) Received:

               a)     Limited Objection of M3 Construction, Inc. to Motion of Debtors for
                      Entry of Orders Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, 364 and 507,
                      Bankruptcy Rules 2002, 4001, 6004 and 9014 and Local Bankruptcy
                      Rules 2002-1, 4001-1, 4001-2 and 6004-1 (I) Authorizing the Debtors to
                      Obtain Postpetition Senior Secured Superpriority Financing, (II)
                      Authorizing the Debtors' Limited Use of Cash Collateral, (III) Granting
                      Adequate Protection to the Prepetition Secured Parties, (IV) Scheduling a
                      Final Hearing, and (V) Granting Related Relief [Docket No. 77; Filed:
                      4/24/2019]

               b)     Objection of the Official Committee of Unsecured Creditors to the Motion
                      of the Debtors for Entry of Interim and Final Orders Pursuant to 11 U.S.C.
                      §§ 105, 361, 362, 363, 364 and 507, Bankruptcy Rules 2002, 4001, 6004
                      and 9014 and Local Bankruptcy Rules 2002-1, 4001-1, 4001-2 and 6004-1
                      (I) Authorizing the Debtors to Obtain Postpetition Senior Secured
                      Superpriority Financing, (II) Authorizing The Debtors Limited Use of
                      Cash Collateral, (III) Granting Adequate Protection to Prepetition Secured
                      Parties, (IV) Scheduling a Final Hearing, and (V) Granting Related Relief
                      [Docket No. 87; Filed: 4/26/2019]
                                                2
69153589.1
               Case 19-10729-MFW          Doc 299     Filed 06/27/19    Page 3 of 9



                   c)   Joint Supplemental Objection of the Official Committee of Unsecured
                        Creditors to the Motions of Debtors for Entry of Orders Approving Post
                        Petition Financing and Bidding Procedures [Docket No. 155; Filed:
                        5/9/2019]

                   d)   Informal response from the Office of the United States Trustee

                   e)   Supplemental Objection of the Official Committee of Unsecured Creditors
                        to its (A) Objection to the Right of Orchids Investment LLC to Credit Bid
                        Pursuant to 11 U.S.C. § 363(k), and (B) Objection to the Motion of the
                        Debtors for Entry of Interim and Final Orders Pursuant to 11 U.S.C. §§
                        105, 361, 362, 363, 364 and 507, Bankruptcy Rules 2002, 4001, 6004 and
                        9014 and Local Bankruptcy Rules 2002-1, 4001-1, 4001-2 and 6004-1 (I)
                        Authorizing the Debtors to Obtain Postpetition Senior Secured
                        Superpriority Financing, (II) Authorizing the Debtors Limited Use of Cash
                        Collateral, (III) Granting Adequate Protection to the Prepetition Secured
                        Parties, (IV) Scheduling a Final Hearing, and (V) Granting Related Relief
                        [Docket No. 274; Filed: 6/21/2019]

         Status:        This matter will go forward on a final basis

2.       Motion of Debtors for Entry of (I) an Order (A) Approving Bid Procedures in Connection
         with the Potential Sale of Substantially All of the Debtors' Assets, (B) Scheduling an
         Auction and a Sale Hearing, (C) Approving the Form and Manner of Notice Thereof, (D)
         Authorizing the Debtors to Enter Into the Option Agreement and the Stalking Horse
         Agreement, (E) Approving Bid Protections, (F) Approving Procedures for the
         Assumption and Assignment of Contracts and Leases, and (G) Granting Related Relief;
         and (II) an Order (A) Approving the Sale of Substantially All of the Debtors' Assets Free
         and Clear of All Liens, Claims, Encumbrances, and Interests, (B) Authorizing the
         Assumption and Assignment of Contracts and Leases, and (C) Granting Related Relief
         [Docket No. 25; Filed: 4/1/2019]

         Objection Deadline:           June 24, 2019 at 4:00 p.m. (extended for various parties)

         Related Document(s):

                   a)   Notice of Motion of Debtors for Entry of (I) an Order (A) Approving Bid
                        Procedures in Connection with the Potential Sale of Substantially All of
                        the Debtors' Assets, (B) Scheduling an Auction and a Sale Hearing, (C)
                        Approving the Form and Manner of Notice Thereof, (D) Authorizing the
                        Debtors to Enter Into the Option Agreement and the Stalking Horse
                        Agreement, (E) Approving Bid Protections, (F) Approving Procedures for
                        the Assumption and Assignment of Contracts and Leases, and (G)
                        Granting Related Relief; and (II) an Order (A) Approving the Sale of
                        Substantially All of the Debtors' Assets Free and Clear of All Liens,
                        Claims, Encumbrances, and Interests, (B) Authorizing the Assumption and


                                                  3
69153589.1
              Case 19-10729-MFW        Doc 299     Filed 06/27/19     Page 4 of 9



                      Assignment of Contracts and Leases, and (C) Granting Related Relief
                      [Docket No. 47; Filed: 4/4/2019]

               b)     Notice of Filing of Revised Proposed Clean and Blackline Bid Procedures
                      Order [Docket No. 152; Filed: 5/9/2019]

               c)     Order (I) Approving Bid Procedures in Connection With the Potential Sale
                      of Substantially All of the Debtors' Assets, (II) Scheduling an Auction and
                      a Sale Hearing, (III) Approving the Form and Manner of Notice Thereof,
                      (IV) Authorizing the Debtors to Enter Into the Option Agreement and the
                      Stalking Horse Agreement, (V) Approving Procedures for the Assumption
                      and Assignment of Contracts and Leases, and (VI) Granting Related Relief
                      [Docket No. 179; Entered: 5/20/2019]

               d)     Notice of Filing of Schedules to Stalking Horse Agreement [Docket No.
                      183; Filed: 5/22/2019]

               e)     Notice of Bid Procedures, Auction, Hearing and Deadlines Relating to the
                      Sale of Substantially All of the Assets of the Debtors [Docket No. 184;
                      Filed: 5/22/2019]

               f)     Notice of Filing of First Amendment to Option Agreement [Docket No.
                      185; Filed: 5/22/2019]

               g)     Notice of Filing of Second Amendment to Option Agreement and Exercise
                      of Option Under Option Agreement [Docket No. 237; Filed: 6/12/2019]

               h)     Debtors’ Response to the Official Committee of Unsecured Creditors’
                      Objection to the Right of Orchids Investment LLC to Credit Bid Pursuant
                      to 11 U.S.C. § 363(k) and Supplement Thereto [Docket No. 279; Filed:
                      6/24/2019]

         Response(s) Received:

               a)     Limited Objection of M3 Construction, Inc. to Debtors' Motion for an
                      Order Approving Bid Procedures in Connection with the Potential Sale of
                      Substantially All of the Debtors' Assets [Docket No. 78; Filed: 4/24/2019]




                                               4
69153589.1
             Case 19-10729-MFW      Doc 299     Filed 06/27/19    Page 5 of 9



             b)    Objection of the United States Trustee to the Motion of Debtors for Entry
                   of (I) an Order (A) Approving Bid Procedures in Connection with the
                   Potential Sale of Substantially All of the Debtors Assets, (B) Scheduling
                   an Auction and a Sale Hearing, (C) Approving the Form and Manner of
                   Notice Thereof, (D) Authorizing the Debtors to Enter into the Option
                   Agreement and the Stalking Horse Agreement, (E) Approving Bid
                   Protections, (F) Approving Procedures for the Assumption and
                   Assignment Of Contracts and Leases, and (G) Granting Related Relief;
                   and (II) an Order (A) Approving the Sale of Substantially All of the
                   Debtors Assets Free and Clear Of All Liens, Claims, Encumbrances, and
                   Interests, (B) Authorizing the Assumption and Assignment of Contracts
                   and Leases, and (C) Granting Related Relief [Docket No. 79; Filed:
                   4/24/2019]

             c)    Objection of the Official Committee of Unsecured Creditors to the Motion
                   of Debtors For Entry of (I) An Order (A) Approving Bid Procedures In
                   Connection with the Potential Sale of Substantially all of the Debtors
                   Assets, (B) Scheduling an Auction and a Sale Hearing, (C) Approving the
                   Form and Manner of Notice Thereof, (D) Authorizing the Debtors to Enter
                   into the Option Agreement and the Stalking Horse Agreement, (E)
                   Approving Bid Protections, (F) Approving Procedures for the Assumption
                   and Assignment of Contracts and Leases, and (G) Granting Related Relief;
                   and (II) An Order (A) Approving the Sale of Substantially All of the
                   Debtors Assets Free and Clear of All Liens, Claims, Encumbrances, and
                   Interests, (B) Authorizing the Assumption and Assignment of Contracts
                   and Leases and (C) Granting Related Relief [Docket No. 86; Filed:
                   4/26/2019]

             d)    Joint Supplemental Objection of the Official Committee of Unsecured
                   Creditors to the Motions of Debtors for Entry of Orders Approving Post
                   Petition Financing and Bidding Procedures [Docket No. 155; Filed:
                   5/9/2019]

             f)    Official Committee of Unsecured Creditors' Objection to the Right of
                   Orchids Investment LLC to Credit Bid Pursuant to 11 U.S.C. Section
                   363(k) [Docket No. 259; Filed: 6/14/2019]

             g)    Conditional Objection, Reservation of Rights and Response of the United
                   Steelworkers to Sale Motion [Docket No. 276; Filed: 6/24/2019]

             h)    Objection and Reservation of Rights of the RDP Parties and the USBCDC
                   Parties to the Sale Proposed by the Sale Motion [Docket No. 278; Filed:
                   6/24/2019]

             i)    Response in Opposition to the Official Committee of Unsecured Creditors
                   Objection to the Right of Orchids Investment LLC to Credit Bid Pursuant
                   to 11 U.S.C. § 363(k) [Docket No. 281; Filed: 6/24/2019]
                                           5
69153589.1
               Case 19-10729-MFW           Doc 299     Filed 06/27/19      Page 6 of 9



                   j)   Objection of Fabrica de Papel San Francisco, S.A de C.V. to Motion of
                        Debtors for Entry of (I) an Order (A) Approving Bid Procedures in
                        Connection with the Potential Sale of Substantially All of the Debtors’
                        Assets, (B) Scheduling an Auction and a Sale Hearing, (C) Approving the
                        Form and Manner of Notice Thereof, (D) Authorizing the Debtors to Enter
                        into the Option Agreement and the Stalking Horse Agreement, (E)
                        Approving Bid Protections, (F) Approving Procedures for the Assumption
                        and Assignment of Contracts and Leases, and (G) Granting Related Relief;
                        and (II) an Order (A) Approving the Sale of Substantially All of the
                        Debtors’ Assets Free and Clear of All Liens, Claims, Encumbrances, and
                        Interests, (B) Authorizing the Assumption and Assignment of Contracts
                        and Leases, and (C) Granting Related Relief [Docket No. 287; Filed:
                        6/25/2019]

                   k)   Reservation of Rights of the United States Trustee to Motion of Debtors
                        for Entry of an Order (A) Approving the Sale of Substantially All of the
                        Debtors’ Assets Free and Clear of All Liens, Claims, Encumbrances, and
                        Interests, (B) Authorizing the Assumption and Assignment of Contracts
                        and Leases, And (C) Granting Related Relief [Docket No. 292; Filed:
                        6/26/2019]

                   l)   Objection of the Official Committee of Unsecured Creditors to (I) the Motion of
                        Debtors for Entry of an Order (A) Approving the Sale of Substantially All of the
                        Debtors’ Assets Free and Clear of All Liens, Claims, Encumbrances, and
                        Interests, (B) Authorizing the Assumption and Assignment of Contracts and
                        Leases and (C) Granting Related Relief and (II) the Claim of Orchids Investment,
                        LLC [Docket No. 293; Filed: 6/26/2019]

                   m)   Informal response from the United States Department of Justice
                        (Environmental Enforcement)

         Status:        This matter will go forward with respect to approval of the sale.

3.       Debtors’ Motion to (I) Retain Deloitte Transactions and Business Analytics LLP to
         Provide the Debtors an Interim Chief Strategy Officer and Certain Additional Personnel,
         and (II) Designate Richard S. Infantino as Interim Chief Strategy Officer for the Debtors,
         Nunc Pro Tunc to the Petition Date [Docket No. 126; Filed: 4/30/2019]

         Objection Deadline:           May 14, 2019 at 4:00 p.m. (extended for certain parties)

         Related Document(s):

                   a)   Debtors’ Response in Support of Debtors’ Motion to (I) Retain Deloitte
                        Transactions and Business Analytics LLP to Provide the Debtors an
                        Interim Chief Strategy Officer and Certain Additional Personnel, and (II)
                        Designate Richard S. Infantino as Interim Chief Strategy Officer for the
                        Debtors, Nunc Pro Tunc to the Petition Date [Docket No. 294; Filed:
                        6/26/2019]
                                                   6
69153589.1
               Case 19-10729-MFW         Doc 299       Filed 06/27/19   Page 7 of 9



                   b)   Deloitte Transactions and Business Analytics LLP Brief in Further Support
                        of the Debtors’ Application to (1) Retain Deloitte Transactions and
                        Business Analytics LLP to Provide the Debtors an Interim Chief Strategy
                        Officer and Certain Additional Personnel, and (2) Designate Richard S.
                        Infantino as Interim Chief Strategy Officer for the Debtors, Nunc Pro Tunc
                        to the Petition Date [Docket No. 295; Filed 6/26/2019]

         Response(s) Received:

                   a)   Objection of the Official Committee of Unsecured Creditors to Debtors’
                        Motion to (I) Retain Deloitte Transactions and Business Analytics LLP to
                        Provide the Debtors an Interim Chief Strategy Officer and Certain
                        Additional Personnel, and (II) Designate Richard S. Infantino as Interim
                        Chief Strategy Officer for the Debtors, Nunc Pro Tunc to the Petition Date
                        [Docket No. 204; Filed: 5/29/2019]

                   b)   Informal response and comments from the Office of the United States
                        Trustee

         Status:        This matter will go forward.

4.       Notice of Filing of Notice to Counterparties to Potentially Assumed Executory Contracts
         and Unexpired Leases Regarding Cure Amounts and Possible Assignment to the Stalking
         Horse Bidder or Such Other Successful Bidder at Auction [Docket No. 187; Filed:
         5/23/2019]

         Objection Deadline:          June 28, 2019 at 4:00 p.m. to Amended Notice

         Related Document(s):

                   a)   Notice of Filing of Amended Notice to Counterparties to Potentially
                        Assumed Executory Contracts and Unexpired Leases Regarding Cure
                        Amounts and Possible Assignment to the Stalking Horse Bidder or Such
                        Other Successful Bidder at Auction [Docket No. 257; Filed: 6/14/2019]

         Response(s) Received:

                   a)   Objection and Reservation of Rights with Joinder to the Cure Amounts
                        Proposed in, and Other Aspects of, the Debtors’ Notice to Counterparties
                        to Potentially Assumed Executory Contracts and Unexpired Leases
                        Regarding Cure Amounts and Possible Assignment to the Stalking Horse
                        Bidder or Such Other Successful Bidder at Auction filed by RDP 27, LLC,
                        Rural Development Partners, LLC, U.S. Bancorp Community
                        Development Corporation, USBCDC Investment Fund 158, LLC,
                        USBCDE LLC, and USBCDE Sub-CDE 146, LLC [Docket No. 228;
                        Filed: 6/12/2019]


                                                 7
69153589.1
               Case 19-10729-MFW         Doc 299       Filed 06/27/19   Page 8 of 9



                   b)   Objection, Reservation of Rights and Response of the United Steelworkers
                        to Cure Amount [Docket No. 250; Filed: 6/13/2019]

                   c)   Objection and Reservation of Rights to Notice of Possible Assumption and
                        Assignment of Certain Executory Contracts and Unexpired Leases filed by
                        Fabrica de Papel San Francisco, S.A. de C.V. [Docket No. 277; Filed:
                        6/24/2019]

                   d)   Informal responses from Little Rapids Corporation; Dixie Pulp & Paper,
                        Inc.; South Carolina Energy & Gas; Gellco Clothing & Shoes

         Status:        This matter has been continued to the omnibus hearing scheduled for
                        August 13, 2019 at 10:30 a.m.

5.       Motion of Debtors for Entry of an Order (I) Establishing Bar Dates for Filing Proofs of
         Claim, Including Section 503(b)(9) Claims and (II) Approving Form and Manner of
         Notice Thereof [Docket No. 264; Filed: 6/17/2019]

         Objection Deadline:          June 24, 2019 at 4:00 p.m.

         Related Document(s):         None at this time.

         Response(s) Received:        Informal comments from United Steel, Paper and Forestry,
                                      Rubber, Manufacturing, Energy, Allied Industrial and
                                      Service Workers International Union and the Office of the
                                      United States Trustee

         Status:        This matter will go forward.




                                                 8
69153589.1
             Case 19-10729-MFW   Doc 299    Filed 06/27/19    Page 9 of 9



Dated: June 27, 2019                Respectfully submitted,
       Wilmington, Delaware
                                    POLSINELLI PC

                                     /s/ Shanti M. Katona
                                    Christopher A. Ward (Del. Bar No. 3877)
                                    Shanti M. Katona (Del. Bar No. 5352)
                                    Brenna A. Dolphin (Del. Bar No. 5604)
                                    222 Delaware Avenue, Suite 1101
                                    Wilmington, Delaware 19801
                                    Telephone: (302) 252-0920
                                    Facsimile: (302) 252-0921
                                    cward@polsinelli.com
                                    skatona@polsinelli.com
                                    bdolphin@polsinelli.com
                                    -and-
                                    Jerry L. Switzer, Jr. (Admitted Pro Hac Vice)
                                    150 N. Riverside Plaza, Suite 3000
                                    Chicago, Illinois 60606
                                    Telephone: (312) 819-1900
                                    Facsimile: (312) 819-1910
                                    jswitzer@polsinelli.com

                                    Counsel to the Debtors and
                                    Debtors in Possession




                                       9
69153589.1
